DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 9/8/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8, 9, 11-13, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. US 20190356600 in view of Lin et al. US 20170093718.
Regarding claim 8, An apparatus comprising (path computation element, Figure 1, element 105): a processor and memory (para. 0025) storing instructions that, when executed, cause the processor to obtain one of a first label stack and a second label stack wherein the first label stack is for a first tunnel from a first node A to a second node Z, wherein the first node A and the second node Z are two of a plurality of nodes in a segment routing (SR) network, and wherein the second label stack is for a second tunnel from the second node Z to the first node A (a primary path from the head router to the tail router that satisfies the network requirements is identified, the primary path may include any number of nodes or hops, Figure 2, element 200, 205, 210, a determination is made whether the reverse of the primary path also satisfies the network requirements, the reverse of the primary path is congruent so that path congruency is achieved, and the strict requirements of teleprotection may be met , Figure 2, element 215, para. 0042-0043, the primary path is sent to the head router, the paths may be sent as a full set of SID labels, thereby identifying hop-by-hop every step a packet will take through the network, para. 0045, the reverse of the primary path, the paths may be sent as a full set of SID labels, thereby identifying hop-by-hop every step a packet will take through the network, para. 0046), and determine next hop forwarding for a top label in the one of the first label stack and the second label stack in a deterministic manner so that the first tunnel and the second tunnel are congruent with one another (using a segment routing-based network, providing deterministic path traffic engineering to determine the path through the network between the two relays such that latency can be guaranteed to be less than a required amount, hop-by-hop traffic engineering is used where each hop is known and the total end to end latency may be calculated and monitored; and path congruency where due to the strict differential between forward and reverse latency, the forward and reverse path is required to be congruent, para. 0021).
Barton does not disclose guarantees both the first node A and second node Z select a same shortest path from among multiple Equal Cost Multi Paths (ECMP) paths.  Lin discloses packet forwarding based on equal-cost multi-path and a network device, Abstract.  Lin discloses a same symmetric hash algorithm is configured on a first network device and a second network device and, therefore, a packet in forward flow sent by the first network device to the second network device is routed along a same path as a packet in reverse flow sent by the second network device to the first network device, para. 0010, 0045, 0047.  Lin discloses this method is applied to a network including a first network device and a second network device, and there exist ECMPs for packet forwarding between the first network device and the second network device and a same hash algorithm is configured on the first network device and the second network device respectively, para. 0017, 0056-0057.


Regarding claim 9, The apparatus of claim 8, wherein the first tunnel and the second tunnel are each a unidirectional SR tunnel, but are guaranteed to be congruent based on the deterministic manner, thereby collectively operating as a bidirectional SR tunnel (the network requirements are received using Path Computation Element Protocol (PCEP) or any other protocol and the teleprotection application identifies a primary path through the network that must satisfy the network requirements, the primary path may include any number of nodes or hops, in any order, after identifying the primary path, teleprotection application determines whether the reverse of the primary path also satisfies the network requirements , the reverse of the primary path is a congruent reverse, to achieve path congruency which ensures that there is equivalent latency in forward and reverse directions and the same segment routing policies need to be set in the tail end router as are set in the head end router, para. 0032)

Regarding claim 11, The apparatus of claim 8, wherein the second label stack is determined based on inverting the first label stack (path congruency is ensured so that there is equivalent latency in forward and reverse directions, if the primary path is ABCD, then the reverse is DCBA, para. 0032, the primary path is sent to the head router, the paths may be sent as a full set of SID labels, thereby identifying hop-by-hop every step a packet will take through the network, para. 0045, the reverse of the primary path, the paths may be sent as a full set of SID labels, thereby identifying hop-by-hop every step a packet will take through the network, para. 0046).
Claims 1-2, 4, 15-16 are rejected under the same rationale.

Regarding claim 12, The apparatus of claim 8, wherein the deterministic manner includes the determination of next hop forwarding from a same perspective between a master node and a slave node in the second tunnel as in the first tunnel (using a segment routing-based network, providing deterministic path traffic engineering to determine the path through the network between the two relays such that latency can be guaranteed to be less than a required amount, hop-by-hop traffic engineering is used where each hop is known and the total end to end latency may be calculated and monitored; and path congruency where due to the strict differential between forward and reverse latency, the forward and reverse path is required to be congruent, para. 0021).  Barton does not disclose guaranteeing each of the plurality of nodes calculates a shortest path in a same manner.  Lin discloses packet forwarding based on equal-cost multi-path and a network device, Abstract.  Lin discloses a same symmetric hash algorithm is configured on a first network device and a second network device and, therefore, a packet in forward flow sent by the first 
Before the filing of the invention it would have been obvious to modify Barton’s segment routing to include Lin’s ECMP packet forwarding and algorithm.  One of ordinary skill in the art would be motivated to do so to in order to resolve difficulties in network maintenance, fault diagnosis, and deployment of a session detection-based network device that are caused by inconsistent forwarding paths for packets in two directions of a same service flow in an ECMP scenario, para. 0006.
Claims 5 and 19 are rejected under the same rationale.
Regarding claim 13, The apparatus of claim 9, Barton does not disclose wherein the deterministic manner includes a recursive selection of one shortest path from a plurality of equal cost shortest paths. Lin discloses packet forwarding based on equal-cost multi-path and a network device, Abstract.  Lin discloses a same symmetric hash algorithm is configured on a first network device and a second network device and, therefore, a packet in forward flow sent by the first network device to the second network device is routed along a same path as a packet in reverse flow sent by the second network device to the first network device, para. 0010, 0045, 0047.  Lin discloses this method is applied to a network including a first network device and a 
Before the filing of the invention it would have been obvious to modify Barton’s segment routing to include Lin’s ECMP packet forwarding and algorithm.  One of ordinary skill in the art would be motivated to do so to in order to resolve difficulties in network maintenance, fault diagnosis, and deployment of a session detection-based network device that are caused by inconsistent forwarding paths for packets in two directions of a same service flow in an ECMP scenario, para. 0006.
Claims 6 and 20 are rejected under the same rationale.

Claims 3, 7, 10, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Lin in view of Clad et al. US 20020322264.

Regarding claim 10, The apparatus of claim 8, Barton discloses a first and second label stack and the primary and reverse paths are sent as a full set of SID labels but Barton and Lin do not disclose one or more of prefix Segment Identifiers (SIDs) and adjacency SIDs.  Clad et al. discloses segments are sub-paths that are combined to form a complete route to a network destination and each node and each link of network may have an associated SID that is used to direct network traffic along a specific path and SIDs may include prefix SIDs 130, adjacency SIDs 130, para. 0019.  Before the filing of the invention it would have been obvious to modify Barton and Lin to include 
Claims 3 and 17 are rejected under the same rationale.
Regarding claim 14, The apparatus of claim 9, Barton discloses wherein the first label stack and the second label stack includes congruent paths and associated congruency SID to denote a bidirectional congruent traffic flow but does not disclose each include a prefix Segment Identifier (SID). Clad et al. discloses segments are sub-paths that are combined to form a complete route to a network destination and each node and each link of network may have an associated SID that is used to direct network traffic along a specific path and SIDs may include prefix SIDs 130, adjacency SIDs 130, para. 0019.  Before the filing of the invention it would have been obvious to modify Barton to include Clad’s prefix and adjacency SIDs.  One of ordinary skill in the art would be motivated to do so to ensure network requirements and security, para. 0020-0021.  
Claim 7 is rejected under the same rationale.
 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468